The only difficulty in the case arises from the fact that the decedent fell through a doorway to which his employment permitted him to go, although it did not require him to be there at that time. If there were no direct evidence of the cause of his injury and death, it might be inferred that he went there for some purpose connected with his employment. Saunders
v. New England Collapsible Tube Co., 95 Conn. 40,110 A. 538. On this record, however, that inference is rebutted by the uncontested finding that he went to the doorway for a purpose not connected with his employment, and that he fell through it because he fainted away while standing there. It is also found that his faintness was not due to any conditions connected with his employment, and not due to any disability which he brought to his employment. It is not necessary for the claimant to prove that the employment, or some condition *Page 630 
connected with it, was the proximate cause of the injury. Fiarenzo v. Richards  Co., 93 Conn. 581,107 A. 563. But there must be some causal connection between the employment and the injury. Larke v.Hancock Mut. Life Ins. Co., 90 Conn. 303, 309,97 A. 320. As Chief Justice Rugg has said, the causative danger must appear to have had its origin in a risk connected with the employment, and to have flowed from that as a rational consequence. McNicol's Case,215 Mass. 497, 102 N.E. 697.
We are unable to find any operative causal connection between the employment and the injury in this case. While the open doorway protected by a bar was in some degree potentially dangerous, there is no finding that it was actually dangerous to a person in good health who might stand at or near it. The real operative and causative danger in this case did not arise until the decedent stood at the doorway in a fainting condition; and the finding is explicit that there was no causal relation between his employment and his being at the doorway while in that condition. In this respect the case at bar differs sharply from Wicks v. Dowell Co., L. R. (1905) 2 K. B. Div. 225, where the decedent was an epileptic and his employment compelled him to stand on the edge of the opening into which a stroke of epilepsy precipitated him. All the other cases relied upon by the claimant are consistent with the rule that the causative danger must have its origin in a risk connected with the employment and flow from it as a rational consequence. That being so, and the employee being in the course of his employment, the fact that he trial court dismissed the appeal. The plaintiff appeals from this judgment, for error of the trial court in deciding that the injury did not arise out of and in the course of the employment, and from the judgment dismissing her appeal. *Page 631 95 Conn. 408, 111 A. 594. In this case the decedent did not fall out of the doorway through carelessness or because of any disability which he brought to his employment; but because of a sudden faintness due to a definitely ascertained cause, which had no connection with his employment. The finding leaves no room for inference. His hands were seen to slip from the bar, his knees to give way, and his body collapsed and fell out between the bar and the floor.
It is said that because the decedent was in the course of his employment when the injury occurred, and because the open doorway was a continuing risk of the employment, that therefore the injury in question arose out of the employment, and the claimant is entitled to compensation. Ordinarily that would be true, but it is not necessarily true. Ordinarily the fact that the employee is in the course of his employment is the very thing which subjects him to the risks of his employment; and therefore a causal relation between the injury and the employment will generally exist whenever an employee in the course of his employment is injured by a risk incident to his employment. But the term "in the course of his employment," is sufficiently elastic, especially when the employment is in a supervisory capacity, to permit the employee to depart temporarily from the performance of his contract of employment without departing from the course of his employment; and if, because of such a temporary departure from the performance of his duties, the employee is injured by a risk incidental to his employment while he is doing something utterly irrelevant to the employment, he cannot recover. Mann v. GlastonburyKnitting Co., 90 Conn. 116, 96 A. 368, is a good illustration of this. In that case the plaintiff, a foreman, undertook to put a bottle of milk into a hot-air pipe and his hand came in contact with a revolving fan. *Page 632 
He was in the course of his employment and the injury was caused by a hazard incidental to his employment, but we held that he could not recover because the injury was directly caused by a temporary departure on his part from his employment, and therefore did not arise out of the employment. The general proposition involved was stated in Larke v. Hancock Mut. Life Ins.Co., 90 Conn. 303, 309, 97 A. 320, as follows: "An injury which occurs in the course of the employment will ordinarily arise out of the employment; but not necessarily so, for the injury might occur out of an act or omission for the exclusive benefit of the employee, or of another than the master, while the employee is engaged in the course of his employment."
In this case the acts and omissions leading to the injury, beginning with the conversation between the decedent and the superintendent, and continuing without any break in the chain of causation to the fall through the open doorway, were wholly irrelevant to the decedent's employment, and the injury did not arise out of his employment, but out of a temporary departure therefrom.
   There is no error.
In this opinion CASE and BURPEE, Js., concurred.